THIS is a suit by a property owner to compel a county assessor to reduce the valuation of its property for purposes of taxation in accordance with the action of the board of equalization. Trial below resulted in a judgment for defendant.
This case, and that of Tarabino Co. v. Sandoval,115 Colo. 336, were consolidated in the lower court for the purpose of trial, and are here submitted for consideration on the same briefs. The instant case presents no issue which was not considered in that of Tarabino company, consequently our decision in the latter is applicable and controlling here.
The judgment is reversed and the cause remanded with instructions to proceed in accordance with our views as expressed in the opinion in Tarabino Co. v.Sandoval, supra.
MR. JUSTICE HILLIARD dissents. *Page 344